Citation Nr: 0432886	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1969 to 
February 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which reopened the veteran's claim for service 
connection for PTSD and denied the claim.  

Although the RO reopened the veteran's claim, this action is 
not binding on the Board in light of the procedural posture 
of this case.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board is required to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate service connection or other issues 
going to the merits.  Id. 

The record shows that the RO denied the veteran's claim for 
service connection for PTSD in rating actions dated in March 
1988, March 1990, and August 1991.  The veteran was informed 
of those determinations accordingly, but failed to submit 
notices of disagreement.  Therefore, those rating actions 
became final.  38 C.F.R. §§ 3.104(a) (2004), 20.302, 20.1103 
(2003).  

Despite the prior final rating actions, the RO denied the 
claim for service connection for PTSD on de novo basis in 
March 1998.  The veteran was informed of the RO's 
determination in April 1998.  In a statement in support of 
claim received in May 1998, the veteran expressed a desire 
for service connection for PTSD.  Although the RO treated the 
statement as the veteran's application to reopen a claim for 
service connection for PTSD, the Board will treat this 
document as a notice of disagreement with the May 1998 rating 
action as the Board may liberally construe written 
communications.  See 38 C.F.R. § 20.201.  Inasmuch as the 
veteran was not been provided a statement of statement of the 
case, the May 1998 rating action remains open.  Thus, the 
issue before the Board claim must be considered on a new and 
material evidentiary basis, as indicated on the cover of this 
decision.   


FINDINGS OF FACT

1.  In an August 1991 rating action, the RO denied the 
veteran's claim for service connection for PTSD and informed 
the veteran of its determination that same month.  

2.  The veteran failed to file a notice of disagreement with 
the April 1991 rating action.  

3.  The evidence submitted since the April 1991 rating 
decision, includes evidence which had not been previously 
submitted, which bears directly and substantially upon the 
specific matter of whether the veteran has a diagnosis of 
PTSD, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1991 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d) (2004), 20.200, 20.302 
(2003).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a) (2004), 20.302, 20.1103 (2003).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for PTSD in October 1997.  
Therefore, the claim is governed by the previous version of 
38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The last final disallowance in this matter is an August 1991 
rating action.  In that action, the RO denied the veteran's 
claim for service connection for PTSD on the basis that there 
was no evidence of a diagnosis of the disorder.  The veteran 
was informed of that determination the same month.  He did 
not disagree with eh August 1991 rating action and that 
decision became final.  See 38 U.S.C.A. § 7105(c).  

Evidence submitted subsequent to the April 1991 rating 
includes VA outpatient treatment records dated from 1997 to 
2001 which reflect diagnoses of PTSD.  This evidence is new 
in that it was not before the RO at the time of the prior 
rating action.  In addition, the evidence bears directly and 
substantially upon the specific matter under consideration-
whether the veteran has a diagnosis of PTSD.  Therefore, 
these medical records are so significant that they must be 
considered in order to fairly decide the merits of this 
claim.  The aforemented evidence constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the Board is 
required to reopen the previously denied claim.  

Having reopened the claim for service connection for PTSD, 
the Board finds that further development is warranted.  That 
issue will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2004).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  For reasons set forth below, further 
development is warranted.



Change in Law

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) (2004)).  Under the old regulations, 
service connection for PTSD required: (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
38 C.F.R. § 3.304(f) (1997). Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (2003), 
(2) medical evidence establishing a link between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  In addition, the 
amended regulations provides for a laxed requirement for 
corroboration of combat-related stressors, which does not 
apply in this case since the veteran served during peacetime.  
38 C.F.R. § 3.304(f)(1) (2004); see also 38 U.S.C.A. § 
1154(b).

Moreoever, the regulations pertaining to the development and 
adjudication of a claim for PTSD due to personal assault, 
which are applicable to the veteran current appeal, were also 
revised on June 18, 1999, effective March 7, 1997 (codified 
at 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32807-32808 (June 18, 
1999)); and effective on March 7, 2002 (codified at 38 C.F.R. 
§ 3.304(f)(3)), respectively.  

Stressors 

The veteran asserts that he is entitled to service connection 
for PTSD based on service stressors.  The veteran asserts 
stressors which cannot be verified, which includes the claim 
that his life was threatened while he was stationed in 
Thailand because of his gambling debts.  However, the 
stressors listed below can be verified, but further action is 
required to confirm them.  

Personal Assault
The veteran claims that he devolved PTSD as a result of a 
sexual assault during service.  Specifically, the veteran 
asserts that the attorney who represented during a court-
marital proceeding in May 1970 assaulted him.  Although a 
court martial order dated in May 1970 is of record, the Board 
notes that a copy of the May 1970 court martial proceedings 
have not been associated with claims file and would be 
helpful in the adjudication of this matter.  

As noted, VA regulations were amended regarding claims for 
PTSD based on personal assault.  For a claim for service 
connection for post-traumatic stress disorder based on in-
service personal assault, evidence from sources other than 
the veteran's service medical records may corroborate the 
veteran's account of stressor incident.  Examples of such 
include, but are not limited to:  records from law 
enforcement authorities, statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence found in these sources.  Examples of 
behavior changes may constitute credible evidence or the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance, substance abuse, episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).  

In addition, the regulation specifically provides that VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  The veteran 
has not been notified of the type of evidence that he can 
submit to substantiate his personal assault claim.  See 38 
C.F.R. § 3.304(f)(3).  To afford, the veteran due process a 
remand is warranted.  



Rocket Attacks

The veteran also asserts that he was exposed to rocket 
attacks during the repair of a communication relay tower on 
February 16, 1971, while stationed in Dong Ha, Vietnam.  At 
time, the veteran was assigned to the 588th Sig Co (Spt) 63rd 
Sig Bn.   
In letter a dated in November 1999, the Director for the 
Center for Unit Records  Research (now known as United States 
Armed Services Center for Research on Unit Records) indicated 
that extract of the a Daily Staff Journal submitted by the 
101st Airborne Division dated on February 27, 1971, reported 
rocket attacks at Dong Ha City.  The Board notes that the 
association between the 101st Airborne and the veteran's unit 
is unclear and whether the veteran's unit was in Dong Ha City 
at that time is unclear.  Therefore, clarification of this 
matter is warranted.  

Accordingly, the case is remanded to the RO via the AMC for 
the following:  

1.  Request the veteran to submit 
additional evidence to substantiate his 
claim for PTSD based on personal assault.  
The veteran should be informed that the 
evidence can include and is not limited 
to the following:  (1) records from law 
enforcement authorities; (2) statements 
from family members, roommates, fellow 
service members, or clergy, who he might 
have discussed the alleged sexual 
harassment while in service; (3) evidence 
of behavior changes following the claimed 
assault.  

2.  Contact the appropriate authority and 
request a transcript of the veteran's 
court-martial proceedings conducted in 
May 1970, if any.  If such records are 
not available, it should be indicated in 
writing.    



3.  Contact the U.S. Army and Joint 
Services Environmental Support Group 
(Unit Record Center) verification of the 
veteran's claimed stressor regarding 
rocket attacks.  Unit Record Center 
should be informed that the veteran was 
assigned to the 588th Sig Co (Spt) 63rd 
Sig Bn 's and claims that his unit was 
attacked by rockets on February 16, 1971 
while stationed in Dong Ha City.  

4.  If and only if the veteran's 
stressors are verified, provide the 
veteran a VA psychiatric examination to 
determine the nature and etiology of the 
veteran's PTSD.  A copy of the claims 
folder and a copy of this remand should 
be provided to the examiner for review 
prior to the examination.  The 
examination report should specifically 
state that such a review was conducted.  

Arrange for a VA psychiatric examination 
of the veteran by a board certified 
psychiatrist, if available, to determine 
the nature and extent of any current 
psychiatric disorder, including PTSD.  
All indicated studies should be 
performed, and the examination should be 
conducted in accordance with the 
provisions of DSM-IV.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  

If PTSD is found, the examiner should 
provide an opinion as to whether is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the PTSD was caused by the veteran's 
confirmed stressors.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

5.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  The RO should readjudicate the claim on 
appeal.  

7.  If the claims remain denied, the veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



